 

Execution Copy

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is dated as
of and shall become effective upon the Effective Time (as defined in Section 2,
below), by and among THOMAS LYNCH, residing at 14 Harnden Road, Foxboro,
Massachusetts 02035 (“Executive”), FREDERICK’S OF HOLLYWOOD GROUP INC., a New
York corporation (“Company”), and FOHG Holdings, LLC, a Delaware limited
liability company (“FOHG”).

 

WHEREAS, the Company and Executive entered into an agreement dated as of June
29, 2010 governing the terms and conditions of Executive’s employment by the
Company for a term ending on January 2, 2014 (the “Employment Agreement”);

 

WHEREAS, the Company and Executive entered into a certain letter agreement,
dated as of December 31, 2012, amending the Employment Agreement (the
“Amendment” and, together with the Employment Agreement, the “Existing
Agreement”);

 

WHEREAS, the Company and FOHG desire to continue the employment of Executive,
and Executive desires to continue his employment with the Company; and

 

WHEREAS, the Company, FOHG and Executive wish to amend and restate the Existing
Agreement in its entirety on the terms, and subject to the conditions, set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.           Employment, Duties and Acceptance.

 

1.1.        Prior Agreement. The Existing Agreement is hereby amended, restated
and superseded in its entirety by the terms, conditions and agreements set forth
in this Agreement.

 

1.2.        General. During the Term (as defined herein), the Company shall
employ Executive as its Chief Executive Officer (“CEO”). All of Executive’s
powers and authority in any capacity shall at all times be subject to the
direction and control of the Company’s Board of Directors. Executive shall
report directly to the Company’s Board of Directors. The Company’s Board of
Directors may assign to Executive such general management and supervisory
responsibilities and executive duties for the Company or any subsidiary of the
Company, including serving as a director and/or officer, as are consistent with
Executive’s status as CEO. The Company and Executive acknowledge that (i)
Executive’s primary functions and duties as CEO shall be to manage and supervise
the overall operations of the Company’s business and (ii) each of the Company
and Executive expect that during the term hereof and for the foreseeable future,
the Company shall be a non-public company with a single or majority controlling
shareholder.

 

1

 

 

Execution Copy

 

 

1.3.        Full-Time Position. Executive accepts such employment and agrees to
devote substantially all of his business time, energies and attention to the
performance of his duties hereunder. Nothing herein shall be construed as
preventing Executive from making and supervising personal investments, provided
they will not interfere with the performance of Executive’s duties hereunder or
violate the provisions of Section 6.4 hereof.

 

1.4.        Location. Executive shall be based in New England. Executive shall
undertake such travel, within or outside the United States, as is reasonably
necessary in the interests of the Company to fully perform his duties hereunder.

 

2.           Term. The term of Executive’s employment hereunder will commence
upon the Effective Time (as such term is defined that certain Agreement and Plan
of Merger by and among the Company, FOHG and FOHG Acquisition Corp., a New York
corporation, dated as of December 18, 2013) and shall continue until the third
(3rd) anniversary of the Effective Time (“Term”), unless terminated earlier as
hereinafter provided in this Agreement, or unless extended by mutual written
agreement of the Company, FOHG and Executive. Unless the Company and Executive
have otherwise agreed in writing, if Executive continues to work for the Company
after the expiration of the Term, Executive’s employment thereafter shall be
under the same terms and conditions provided for in this Agreement, except that
his employment will be on an “at will” basis and the provisions of Section 4.4
and Section 4.6(d)(i), (ii), (vi), (vii) and (viii) shall no longer be in
effect.

 

3.           Compensation and Benefits.

 

3.1.        Annual Base Salary. The Company shall pay to Executive a salary
(“Base Salary”) at the annual rate of $540,000, with such increases as may be
approved by the Company’s Board of Directors and FOHG. Executive’s compensation
shall be paid in equal, periodic installments in accordance with the Company’s
normal payroll procedures.

 

3.2.        Bonuses.

 

(a)          Incentive Bonus. In addition to Base Salary, for each of the fiscal
years ending on the last Saturday of September in calendar years 2014, 2015 and
2016, Executive shall be eligible to earn a target annual incentive bonus of up
to sixty-five percent (65%) of Executive’s Base Salary (“Incentive Bonus”),
which shall be based on the Company and Executive achieving goals and objectives
established by the Committee and approved by the Company’s Board of Directors
for each fiscal year. Any amounts due under this Section 3.2 shall be payable to
the Executive in accordance with the terms of an annual bonus program(s)
approved by the Company’s Board of Directors and FOHG.

 

(b)          Discretionary Bonus. Executive shall be eligible to receive from
time to time such discretionary bonuses as the Company’s Board of Directors and
FOHG, at its discretion, deem appropriate

 

(c)          Signing Bonus. Within thirty (30) days of the Effective Time, the
Company shall pay to Executive, a one-time cash signing bonus of $150,000.

 

3.3.        Equity Grant. As additional compensation for Executive entering into
this Agreement and agreeing to be bound by its terms, and for the services to be
rendered by Executive hereunder, FOHG shall recommend to its Board that a grant
of 53 Series B Units shall be made to Executive promptly, but in no event after
the date that is sixty (60) days, following the Effective Time. The terms of
such Series B Units shall be governed by the FOHG LLC Agreement and the Grant
Agreement pursuant to which such grant is made.

 

2

 

 

Execution Copy

 

3.4.        Benefit Plans.

 

(a)          Executive shall be eligible to participate in the welfare benefit
plans, practices, policies and programs (including, but not limited to, medical,
dental, short and long-term disability, employee life, group life and accidental
death insurance plans and programs) and all savings and retirement plans in
accordance with the terms and conditions of such plans, policies and programs
maintained by the Company for its senior executives.

 

(b)          The Company will, at its own cost and expense, maintain (i) a life
insurance policy on the life of Executive which will provide a death benefit to
Executive’s beneficiary in the amount of $1,500,000 and which will be owned by
Executive and (ii) a disability insurance policy which will provide a
non-taxable benefit of at least $10,000 per month payable to Executive until
Executive attains the age of 64. Notwithstanding the foregoing, Executive hereby
acknowledges that the cost of premiums for such life insurance and disability
insurance policies will be considered taxable income for Executive in the year
paid by the Company and will be reported by the Company to the Internal Revenue
Service as taxable income.

 

3.5.        Vacation. Executive shall be entitled to take off such holidays as
are observed by the Company from time to time and up to five (5) weeks of paid
vacation during each calendar year, to be taken at times mutually acceptable to
Executive and the Company in accordance with the Company’s vacation policies and
procedures applicable to senior executives of the Company. Executive’s annual
vacation shall accrue ratably on a monthly basis and the total maximum amount of
accrued vacation at any time shall be limited to fifteen (15) weeks. The Company
acknowledges that as of the Effective Time, Executive has accrued 10 weeks of
vacation.

 

3.6.        Expenses. The Company will pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with customary procedures adopted by the Board.

 

4.            Termination.

 

4.1.        Death. If Executive dies during the term of this Agreement,
Executive’s employment hereunder shall terminate and the Company shall pay to
Executive’s estate the amount set forth in Section 4.6(a).

 

4.2.        Disability. The Company, by written notice to Executive, may
terminate Executive’s employment hereunder if Executive shall fail because of
illness or incapacity to render services of the character contemplated by this
Agreement for one hundred and eighty (180) consecutive calendar days in any
consecutive twelve calendar month period. Upon such termination, the Company
shall pay to Executive the amount set forth in Section 4.6(b).

 

3

 

 

Execution Copy

 

4.3.        By Company for “Cause”. The Company, by written notice to Executive,
may terminate Executive’s employment hereunder for “Cause.” As used herein,
“Cause” shall mean: (a) the refusal, or failure resulting from the lack of good
faith efforts, by Executive to carry out specific directions of the Company’s
Board of Directors or FOHG which are of a material nature, or the refusal, or
failure resulting from the lack of good faith efforts, by Executive to perform a
material part of Executive’s duties hereunder; (b) the commission by Executive
of a material breach of any of the provisions of this Agreement; (c) fraud or
dishonest action by Executive in his relations with the Company or any of its
subsidiaries or affiliates, or with any customer or business contact of the
Company or any of its subsidiaries or affiliates (“dishonest” for these purposes
shall mean Executive knowingly making a material misstatement or omission, or
knowingly committing a material improper act, for his personal benefit); or
(d) the conviction of Executive of any crime involving an act of moral
turpitude. Notwithstanding the foregoing, no “Cause” for termination shall be
deemed to exist with respect to Executive’s acts described in clauses (a) or
(b) above, unless the Company shall have given written notice to Executive
specifying the “Cause” with reasonable particularity and, within thirty
(30) calendar days after such notice, Executive shall not have cured or
eliminated the problem or thing giving rise to such “Cause;” provided, however,
that a repeated breach after notice and cure of any provision of clauses (a) or
(b) above involving the same or substantially similar actions or conduct, shall
be grounds for termination for “Cause” without any additional notice from the
Company. Upon such termination, the Company shall pay to executive the amount
set forth in Section 4.6(c).

 

4.4.        By Employee for “Good Reason”. The Executive, by written notice to
the Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior express
written consent: (a) a substantial and material breach of this Agreement by the
Company; (b) a failure by the Company to make any payment to Executive when due,
unless the payment is not material and is being contested by the Company, in
good faith; (c) a material adverse change in the nature of Executive’s title,
duties or responsibilities with the Company that represents a demotion from his
title, duties or responsibilities as in effect immediately prior to such change
or (d) a material and adverse change in Executive’s compensation and benefits
described in Section 3 of this Agreement without Executive’s consent.
Notwithstanding the foregoing, “Good Reason” shall not be deemed to exist with
respect to the Company’s acts described in clauses (a), (b), (c), or (d) above,
unless the Executive shall have given written notice to the Company specifying
the Good Reason with reasonable particularity and, within thirty (30) calendar
days after such notice, the Company shall not have cured or eliminated the
problem or thing giving rise to such Good Reason; provided, however, that a
repeated breach after notice and cure of any provision of clauses (a), (b),  (c)
or (d) above involving the same or substantially similar actions or conduct,
shall be grounds for termination for Good Reason without any additional notice
from the Executive. Upon such termination, the Company shall pay to Executive
the amount set forth in Section 4.6(d).

 

4.5.        By Company Without “Cause”. The Company may terminate Executive’s
employment hereunder without “Cause”. Upon such termination, the Company shall
pay to Executive the amount set forth in Section 4.6(d).

 

4

 

 

Execution Copy

 

4.6.        Compensation Upon Termination.

 

(a)          Payment Upon Death. In the event that Executive’s employment is
terminated pursuant to Section 4.1, the Company shall no longer be under any
obligation to Executive or his legal representatives pursuant to this Agreement
except for (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination, (ii) any Incentive Bonus which would have
become payable under Section 3.2 for the year in which the employment was
terminated, prorated by multiplying the full amount of the Incentive Bonus by a
fraction, the numerator of which is the number of “full calendar months” worked
by Executive during the year of termination and the denominator of which is 12
(a “full calendar month” is a month in which the Executive worked at least two
weeks), which Incentive Bonus will be calculated and paid after the Company’s
fiscal year end, but in any event no later than the December 31st following the
end of such fiscal year, and in accordance with the Company’s customary
procedures (“Pro-Rated Bonus”), (iii) all earned and previously approved but
unpaid Incentive Bonuses and other discretionary bonuses for any year prior to
the year of termination, (iv) all valid expense reimbursements and (v) all
accrued but unused vacation pay.

 

(b)          Payment Upon Disability. In the event that Executive’s employment
is terminated pursuant to Section 4.2, the Company shall no longer be under any
obligation to Executive or his legal representatives pursuant to this Agreement
except for (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination, (ii) any Pro-Rated Bonus which would have
become payable under Section 3.2 for the year in which the employment was
terminated, which Pro-Rated Bonus will be calculated and paid after the
Company’s fiscal year end, but in any event no later than the December 31st
following the end of such fiscal year, and in accordance with the Company’s
customary procedures, (iii) all earned and previously approved but unpaid
Incentive Bonuses and other discretionary bonuses for any year prior to the year
of termination, (iv) all valid expense reimbursements; and (v) all accrued but
unused vacation pay.

 

(c)          Payment Upon Termination by the Company For “Cause” or by Executive
without “Good Reason”. If the Company terminates Executive’s employment
hereunder pursuant to Section 4.3 or if Executive terminates his employment
hereunder without Good Reason pursuant Section 4.4, the Company shall have no
further obligations to the Executive hereunder, except the Company shall pay to
Executive the Base Salary, all valid expense reimbursements and all unused
vacation pay required by law through the date of termination.

 

5

 

 

Execution Copy

 

(d)          Payment Upon Termination by Company Without Cause or by Executive
for “Good Reason” or Following Expiration of Term. In the event that Executive’s
employment is terminated pursuant to Section 4.4 or 4.5, or if the Company does
not continue Executive’s employment at the end of the Term and thereafter upon
terms substantially similar to the terms of this Agreement (excluding the Series
B Unit Grant provided for in Section 3.3 and the commitment to offer employment
for a specified term), the Company shall have no further obligations to
Executive hereunder except for: (i) the Base Salary due Executive pursuant to
Section 3.1 hereof through the end of the Term; (ii) any Pro-Rated Bonus which
would have become payable under Section 3.2 for the year in which the employment
was terminated, which Pro-Rated Bonus will be calculated and paid after the
Company’s fiscal year end, but in any event no later than the December 31st
following the end of such fiscal year, and in accordance with the Company’s
customary procedures; (iii) all earned and previously approved but unpaid
Incentive Bonuses and other discretionary bonuses; (iv) all valid expense
reimbursements; (v) all accrued but unused vacation pay; (vi) the benefits set
forth in Section 3.5 through the end of the Term; (vii) the sum of $450,000.00;
and (viii) medical coverage at the Company’s expense for one year commencing on
either (a) the last day of the Term if Executive’s employment is terminated
during the Term or (b) the date of termination if Executive’s employment is
terminated at any time after the end of the Term; provided, however, that
Executive’s medical coverage shall terminate upon the Executive becoming covered
under a similar program by reason of employment elsewhere. The provisions of
this Section 4.6(d)(iii), (iv), (v), (vii) and (viii) shall survive termination
of this Agreement, as applicable. The amounts payable pursuant to this Section
4.6(d)(iii), (vi), and (vii) shall be paid within thirty (30) days following the
date on which Executive’s employment with the Company terminates.

 

Notwithstanding any other provision or subsection of this Section 4.6, all
payments and benefits due to Executive under this Section 4.6, above, except for
amounts which are required to be paid to Executive by law, shall be expressly
conditioned on, and shall be payable or continued only if, Executive (or, to the
extent applicable, Executive’s personal representative) delivers to the Company
(and does not revoke within seven (7) days after the execution thereof) a
general release of all claims in form and substance which is acceptable to the
Company.

 

4.7.        Resignation as Director Upon Termination of Employment. If
Executive’s employment hereunder is terminated for any reason, then Executive
shall, at the Company’s request, resign as a director of the Company and all of
its subsidiaries, effective upon the occurrence of such termination.

 

5.            Executive Indemnity. The Company agrees to indemnify Executive and
hold Executive harmless against all costs, expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities (other than settlements
to which the Company does not consent, which consent shall not be unreasonably
withheld) (collectively, “Losses”) reasonably incurred by Executive in
connection with any claim, action, proceeding or investigation brought against
or involving Executive with respect to, arising out of or in any way relating to
Executive’s employment with the Company or Executive’s service as a director of
the Company; provided, however, that the Company shall not be required to
indemnify Executive for Losses incurred as a result of Executive’s intentional
misconduct or gross negligence (other than matters where Executive acted in good
faith and in a manner he reasonably believed to be in and not opposed to the
Company’s best interests). Executive shall promptly notify the Company of any
claim, action, proceeding or investigation under this paragraph and the Company
shall be entitled to participate in the defense of any such claim, action,
proceeding or investigation and, if it so chooses, to assume the defense with
counsel selected by the Company; provided that Executive shall have the right to
employ counsel to represent him (at the Company’s expense) if Company counsel
would have a “conflict of interest” in representing both the Company and
Executive. The Company shall not settle or compromise any claim, action,
proceeding or investigation without Executive’s consent, which consent shall not
be unreasonably withheld; provided, however, that such consent shall not be
required if the settlement entails only the payment of money and the Company
fully indemnifies Executive in connection therewith. The Company further agrees
to advance any and all expenses (including, without limitation, the fees and
expenses of counsel) reasonably incurred by the Executive in connection with any
such claim, action, proceeding or investigation, provided Executive first enters
into an appropriate agreement for repayment of such advances if indemnification
is found not to have been available.

 

6

 

 

Execution Copy

 

6.            Protection of Confidential Information; Non-Solicitation.

 

6.1.        Acknowledgement. Executive acknowledges that:

 

(a)          As a result of his employment with the Company, Executive has
obtained and will obtain secret and confidential information concerning the
business of FOHG, the Company and its subsidiaries and affiliates (referred to
collectively in this Section 6 as the “Company”), including, without limitation,
financial information, designs and other proprietary rights, trade secrets and
“know-how,” customers and sources (“Confidential Information”).

 

(b)          The Company will suffer substantial damage which will be difficult
to compute if, during the period of his employment with the Company or
thereafter, Executive should divulge Confidential Information.

 

(c)          The provisions of this Agreement are reasonable and necessary for
the protection of the business of the Company.

 

6.2.        Confidentiality. Executive agrees that he will not at any time,
either during the Term or thereafter, divulge to any person or entity any
Confidential Information obtained or learned by him as a result of his
employment with, or prior retention by, the Company, except: (i) in the course
of performing his duties hereunder; (ii) with the Company’s express written
consent; (iii) to the extent that any such information is in the public domain
other than as a result of Executive’s breach of any of his obligations
hereunder; or (iv) where required to be disclosed by court order, subpoena or
other government process. If Executive shall be required to make disclosure
pursuant to the provisions of clause (iv) of the preceding sentence, Executive
promptly, but in no event more than two (2) business days after learning of such
subpoena, court order, or other government process, shall notify, by personal
delivery or by electronic means, confirmed by mail, the Company and, at the
Company’s expense, Executive shall: (a) take all reasonably necessary and lawful
steps required by the Company to defend against the enforcement of such
subpoena, court order or other government process and (b) permit the Company to
intervene and participate with counsel of its choice in any proceeding relating
to the enforcement thereof.

 

6.3.        Documents. Upon termination of employment with the Company,
Executive will promptly deliver to the Company all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the business of the Company and all property associated
therewith, which Executive may then possess or have under Executive’s control;
provided, however, that Executive shall be entitled to retain copies of such
documents reasonably necessary to document Executive’s financial relationship
(both past and future) with the Company.

 

7

 

 

Execution Copy

 

6.4.        Non-Solicitation. During the period commencing on the date hereof
and ending on the date which is one year after the date upon which Executive’s
employment hereunder is terminated, Executive, without the prior written
permission of the Company, shall not, anywhere in the world, (i) employ or
retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company at any time within 180 days
prior to the termination of Executive’s employment; or (ii) solicit, interfere
with, or endeavor to entice away from the Company, for the benefit of any
person, firm or corporation engaged in any business which is directly or
indirectly in competition with the Company, any of its suppliers, vendors or
customers or any other persons with whom the Company has a contractual
relationship.

 

6.5.        Non-Disparagement. Executive shall not make any negative,
disparaging, detrimental or derogatory remarks or statements (written, oral,
telephonic, electronic, or by any other method) about the Company or its
Subsidiaries or any of their respective owners, partners, managers, directors,
officers, employees or agents, including, without limitation, any remarks or
statements that could be reasonably expected to adversely affect in any manner
(a) the conduct of the Company’s or its Subsidiaries’ businesses or (b) the
business reputation or relationships of the Company or its Subsidiaries and/or
any of their past or present officers, directors, agents, employees, attorneys,
successors and assigns. Similarly, the Company shall not make any negative,
disparaging, detrimental or derogatory remarks or statements (written, oral,
telephonic, electronic, or by any other method) about Executive.

 

6.6.        Injunctive Relief. If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Sections 6.2, 6.3, 6.4 or 6.5, the
Company shall have the right and remedy to seek to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed by Executive that the services being rendered
hereunder to the Company are of a special, unique and extraordinary character
and that any such breach or threatened breach will cause irreparable injury to
the Company and that money damages will not provide an adequate remedy to the
Company. The rights and remedies enumerated in this Section 6.6 shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or equity. In connection with any legal action or proceeding
arising out of or relating to this Agreement, the prevailing party in such
action or proceeding shall be entitled to be reimbursed by the other party for
the reasonable attorneys’ fees and costs incurred by the prevailing party.

 

6.7.        Arbitration. Any controversy, claim or dispute between the parties
relating to Executive’s employment or termination of employment, whether or not
the controversy, claim or dispute arises under this Agreement, shall be resolved
by arbitration in New York County, New York, in accordance with the Employment
Arbitration Rules and Mediation Procedures (“Rules”) of the American Arbitration
Association through a single arbitrator selected in accordance with the Rules.
The decision of the arbitrator shall be rendered within thirty (30) days of the
close of the arbitration hearing and shall include written findings of fact and
conclusions of law reflecting the appropriate substantive law. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof in the State of New York. In reaching his or her decision, the
arbitrator shall have no authority (a) to authorize or require the parties to
engage in discovery (provided, however, that the arbitrator may schedule the
time by which the parties must exchange copies of the exhibits that, and the
names of the witnesses whom, the parties intend to present at the hearing), (b)
to change or modify any provision of this Agreement, (c) to base any part of his
or her decision on the common law principle of constructive termination, or (d)
to award punitive damages or any other damages not measured by the prevailing
party’s actual damages and may not make any ruling, finding or award that does
not conform to this Agreement. Each party shall bear all of his or its own legal
fees, costs and expenses of arbitration to the fullest extent permitted by
applicable law, and one-half (½) of the costs of the arbitrator.

 

8

 

 

Execution Copy

 

6.8.        Modification. If any provision of this Section 6 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.

 

6.9.        Survival. The provisions of this Section 6 shall survive the
termination of this Agreement for any reason, except in the event Executive is
terminated by the Company without “Cause”, or if Executive terminates this
Agreement with “Good Reason,” in either of which events, Section 6.4 shall be
null and void and of no further force or effect.

 

7.            Miscellaneous Provisions.

 

7.1.        Notices. All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 7.1. All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.

 

If to Executive:

 

Mr. Thomas Lynch
14 Harnden Road



Foxboro, Massachusetts 02035

 

If to the Company:

 

Frederick’s of Hollywood Group Inc.
6255 Sunset Boulevard
Hollywood, California 90028
Attn: General Counsel

 

7.2.        Entire Agreement; Waiver. This Agreement, the Grant Agreement and
the FOHG set forth the entire agreement of the parties relating to the
employment of Executive and are intended to supersede all prior negotiations,
understandings and agreements. No provisions of this Agreement or the Grant
Agreement may be waived or changed except by a writing by the party against whom
such waiver or change is sought to be enforced. The failure of any party to
require performance of any provision hereof shall in no manner affect the right
at a later time to enforce such provision.

 

9

 

 

Execution Copy

 

7.3.        Governing Law. All questions with respect to the construction of
this Agreement, and the rights and obligations of the parties hereunder, shall
be determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.

 

7.4.        Binding Effect; No Assignment. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company. This
Agreement shall not be assignable by Executive, but shall inure to the benefit
of and be binding upon Executive’s heirs and legal representatives.

 

7.5.        Severability. Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.

 

7.6.        Certain Defined Terms. Capitalized terms used, but not otherwise
defined, herein shall have the meaning ascribed to them in that certain Amended
and Restated Limited Liability Company Agreement of FOHG Holdings, LLC, dated as
of December 18, 2013 (the “FOHG LLC Agreement”).

 

7.7.        Section 409A.

 

(a)          This Agreement is intended to comply with the provisions of
Internal Revenue Code Section 409A (“Section 409A”). To the extent that any
payments and/or benefits provided hereunder are not considered compliant with
Section 409A, the parties agree that the Company shall take all actions
necessary to make such payments and/or benefits become compliant.

 

(b)          Notwithstanding any other provisions of this Agreement, if
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Internal Revenue Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Section 409A payable
on account of a “separation from service,” such payment or benefit shall be made
or provided at the date which is the earlier of (A) the expiration of the six
(6) month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death (either such period, the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to Section 4.6(d) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the expiration of the
Delay Period to Executive in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

 

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

  

10

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  /s/ Thomas Lynch   THOMAS LYNCH         FREDERICK’S OF HOLLYWOOD GROUP INC.  
    By: /s/ Thomas Rende     Name: Thomas Rende     Title: Chief Financial
Officer         FOHG HOLDINGS, LLC       By: /s/ Philip Falcone    
Name:  Philip Falcone     Title:  Manager

 

[Signature Page to Thomas Lynch Amended and Restated Employment Agreement]

 

 

 